—Appeal by the defendant from a judgment of the Supreme Court, Queens County (Leach, J.), rendered April 9, 1996, convicting him of criminal sale of a controlled substance in the third degree, upon a jury verdict, and imposing sentence.
*709Ordered that the judgment is reversed, on the law, and a new trial is ordered.
The defendant was denied his right to a public trial (see, US Const 6th Amend; Civil Rights Law § 12; Judiciary Law § 4) when the trial court closed the courtroom to the public during an undercover police officer’s testimony. The officer’s testimony at the Hinton hearing (see, People v Hinton, 31 NY2d 71, cert denied 410 US 911), was insufficient to satisfy the criteria of People v Martinez (82 NY2d 436). Accordingly, the trial court erred in directing closure of the courtroom, and a new trial is required (see, People v Martinez, supra; People v Smith, 216 AD2d 335).
In light of our determination that a new trial is required, it is unnecessary to address the defendant’s remaining contentions. Bracken, J. P., Miller, O’Brien and Copertino, JJ., concur.